     Case 3:20-cv-02019-BAS-KSC Document 5 Filed 10/20/20 PageID.216 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   NULIFE VENTURES, INC., a Nevada                     Case No. 20-cv-2019-BAS-KSC
     Corporation,
12
                                                         ORDER DENYING EX PARTE
                                      Plaintiff,
13                                                       MOTION FOR TEMPORARY
            v.                                           RESTRAINING ORDER (ECF No. 4)
14
     AVACEN, INC., a Wyoming Corporation
15
     formerly known as Avacen Medical, Inc.
16   d/b/a Avacen Medical, et al.,
17                                 Defendants.
18
19         Pending before the Court is the Ex Parte Application for Temporary Restraining
20   Order filed by Plaintiff Nulife Ventures, Inc., against Defendants AVACEN, Inc., and its
21   executives. (ECF No. 4.) The Court finds the motion suitable for determination on the
22   papers submitted and without oral argument. See Fed. R. Civ. P. 78(b); Civ. L.R. 7.1(d)(1).
23   For the reasons stated below, the Court denies the application.
24   I.    BACKGROUND
25         NuLife is a multi-level marketing (MLM) company, which relies on “a network of
26   business owners,” entitled Independent Brand Partners (IBPs), through which NuLife
27   markets its products. (See Mot. TRO, Ex. 12 (“Adams Decl.”) ¶ 2, ECF No. 4-12; Ex. 3
28   (NuLife Ventures Policies and Procedures) § 1.1, ECF No. 4-3.) “NuLife’s compensation

                                                   -1-
                                                                                        20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 5 Filed 10/20/20 PageID.217 Page 2 of 5



 1   plan incentivizes its IBPs to recruit and sponsor others in becoming part of the NuLife sales
 2   network.” (Adams Decl. ¶ 2.) NuLife alleges that AVACEN became its IBP on March 5,
 3   2019. (Id. ¶ 5.) NuLife alleges that under the Independent Brand Partner Application &
 4   Agreement (“IBP Agreement”), AVACEN was contractually bound not to solicit other
 5   IBPs to compete with NuLife’s business; recruit NuLife customers or IBPs for other MLM
 6   businesses; use NuLife’s proprietary information to compete with NuLife; or maintain a
 7   website related to NuLife’s business without first obtaining NuLife’s written approval. (Id.
 8   ¶¶ 3–4; see Mot. TRO Ex. 2 (IBP Agreement), ECF No. 4-2.)
 9         NuLife alleges that, in September 2020, AVACEN breached the IBP agreement by
10   launching its own MLM business and recruiting NuLife’s sales force to sell the same
11   medical devices sold by NuLife. (Adams Decl. ¶¶ 4–9, 11–15.) According to NuLife,
12   AVACEN invited NuLife’s IBPs to attend Zoom meetings, in which AVACEN’s
13   executives discussed AVACEN’s launch of a new MLM business selling the same medical
14   devices offered by NuLife. (Mot. TRO Ex. 11 (“Doran Decl.”) ¶¶ 2–8.) NuLife alleges
15   that they have confirmed that more than 60 NuLife IBPs are now registered as AVACEN’s
16   sales force. (Adams Decl. ¶ 14.) NuLife alleges that AVACEN continues to conduct the
17   weekly meetings designed to recruit NuLife IBPs. (Id. ¶ 9.) NuLife also alleges that
18   AVACEN maintains a sales website, https://shop.avacen.com/, which markets and accepts
19   customer orders for some of the same products sold by NuLife that constitute NuLife’s
20   primary source of revenue. (Adams Decl. ¶ 15.)
21         NuLife filed this suit on October 14, 2020, raising causes of action for breach of
22   contract, intentional interference with contractual relations, intentional interference with
23   prospective economic relations, and misappropriation of trade secrets. (Compl. ¶¶ 23–80,
24   ECF No. 1.) Claiming irreparable economic injury, NuLife filed the present application
25   for an ex parte temporary restraining order to enjoin AVACEN from (1) operating a
26   competing MLM company; (2) recruiting NuLife’s IBPs; (3) using NuLife’s customer
27   lists, IBP names, and IBP contact information; and (4) operating a website to sell the same
28   medical devices sold by NuLife. (Mot. TRO, ECF No. 4.)

                                                 -2-
                                                                                          20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 5 Filed 10/20/20 PageID.218 Page 3 of 5



 1   II.   ANALYSIS
 2         Under Rule 65 of the Federal Rules of Civil Procedure, the court may issue a
 3   temporary restraining order without notice to the nonmoving party only if:
 4         (A) specific facts in an affidavit or a verified complaint clearly show that
           immediate and irreparable injury, loss, or damage will result to the movant
 5
           before the adverse party can be heard in opposition; and
 6
           (B) the movant’s attorney certifies in writing any efforts made to give notice
 7
           and the reasons why it should not be required.
 8
 9   Fed. R. Civ. P. 65(b)(1). “[T]he stringent requirements embodied in Rule 65(b) recognize
10   that ‘our entire jurisprudence runs counter to the notion of court action taken before
11   reasonable notice and an opportunity to be heard has been granted both sides of a dispute.’”
12   Adobe Sys., Inc. v. S. Sun Prod., Inc., 187 F.R.D. 636, 638–39 (S.D. Cal. 1999) (citing
13   Granny Goose Foods, Inc. v. Brotherhood of Teamsters, 415 U.S. 423, 438–39 (1974)).
14   “A temporary injunction can be an extremely powerful weapon, and when such an order is
15   issued ex parte, the dangers of abuse are great.” Id. at 639 (citing Am. Can Co. v.
16   Mansukhani, 742 F.2d 314, 324 (7th Cir. 1984)).
17         The foundation of injunctive relief under Rule 65 “is irreparable harm and
18   inadequacy of legal remedies.” Los Angeles Mem’l Coliseum Comm’n v. Nat’l Football
19   League, 634 F.2d 1197, 1202 (9th Cir. 1980). Ordinarily, “the temporary loss of income,
20   ultimately to be recovered, does not usually constitute irreparable injury.” Sampson v.
21   Murray, 415 U.S. 61, 90 (1974).
22         NuLife’s motion for a temporary restraining order is denied. An ex parte temporary
23   restraining order is usually limited to situations where “it is impossible to give notice to
24   the adverse party because the plaintiff does not know the party’s identity or location” or
25   where “proceeding ex parte is the ‘sole method of preserving a state of affairs in which the
26   court can provide effective final relief.’” Adobe Sys., 187 F.R.D. at 639 (citing Matter of
27   Vuitton et Fils S.A., 606 F.2d 1, 4 (2d Cir. 1979)). NuLife does not argue that its application
28   falls under those two limited situations. The motion does not say it is impossible to give

                                                  -3-
                                                                                            20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 5 Filed 10/20/20 PageID.219 Page 4 of 5



 1   notice to Defendants. NuLife has not persuaded the Court that ex parte injunctive relief is
 2   the only effective final relief available to preserve the status quo in this case.
 3         Moreover, NuLife has not met the requirements set forth in Rule 65(b)(1). NuLife’s
 4   counsel has not certified in writing “any efforts made to give notice and the reasons why it
 5   should not be required.” Fed. R. Civ. P. 65(b)(1)(B). NuLife has not shown that it would
 6   sustain an irreparable injury without the temporary restraining order. See Fed. R. Civ. P.
 7   65(b)(1)(A). To the extent that NuLife argues that it will permanently lose its sales force
 8   and revenue stream because of Defendants’ competition in violation of a contract, NuLife
 9   does not support its argument with requisite proof. While “[t]he threat of being driven out
10   of business” may establish irreparable injury, declarations by the plaintiff-entity’s own
11   management, standing alone, are usually not enough to show that the plaintiff’s ongoing
12   business concern would be threatened without injunctive relief. See Am. Passage Media
13   Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1474 (9th Cir. 1985) (holding that the CEO
14   of the plaintiff company’s statement of actual revenue losses in the foregoing year and the
15   predicted revenue losses in the following year, standing alone, was not enough to show that
16   the plaintiff was threatened with extinction); see also Dimare Fresh, Inc. v. Sun Pac. Mktg.
17   Coop., Inc., No. CIVF 06 1265 AWI SMS, 2006 WL 2686969, at *3 (E.D. Cal. Sept. 19,
18   2006) (finding that the plaintiff did not show irreparable injury based on the theory that the
19   loss of revenue from the defendant’s conduct would be so great to threaten the existence
20   of the plaintiff’s ongoing business concern, where the plaintiff’s sole evidence was the
21   declaration of its own employee).
22         Here, NuLife relies on the declarations of NuLife’s executives, who allege that
23   AVACEN continues to host weekly online meetings to recruit NuLife’s IBPs; AVACEN
24   is “causing substantial harm to NuLife each day that it operates this competing company”;
25   and NuLife’s “ongoing loss of revenue and IBPs has been devastating to [NuLife] and
26   threatens the viability of NuLife if not promptly stopped.” (Doran Decl. ¶¶ 5–9; Adams
27   Decl. ¶ 16.) These allegations are not enough to show that the complained-of injury is
28

                                                  -4-
                                                                                           20cv2019
     Case 3:20-cv-02019-BAS-KSC Document 5 Filed 10/20/20 PageID.220 Page 5 of 5



 1   irreparable or that it cannot be addressed by monetary damages. See Am. Passage Media
 2   Corp., 750 F.2d at 1474; Dimare Fresh, Inc., 2006 WL 2686969, at *3.
 3          Because Plaintiff’s application for an ex parte temporary restraining order does not
 4   satisfy the requirements of Rule 65(b), the Court denies the application.
 5   III.   CONCLUSION
 6          The Court denies Plaintiff’s Ex Parte Application for Temporary Restraining Order.
 7   (ECF No. 4.) If Plaintiff wishes to seek injunctive relief, it may bring a noticed motion for
 8   a preliminary injunction under Rule 65(a), filed and served in accordance with Civil Local
 9   Rule 7.1.
10          IT IS SO ORDERED.
11
12   DATED: October 19, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -5-
                                                                                          20cv2019
